State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: June 2, 2016                      521042
________________________________

In the Matter of STEPHANIE RR.
   and Others, Alleged to be
   Neglected Children.

SULLIVAN COUNTY DEPARTMENT OF
   SOCIAL SERVICES,                         MEMORANDUM AND ORDER
                    Respondent;

PEDRO RR.,
                    Appellant.
________________________________


Calendar Date:   April 19, 2016

Before:   Peters, P.J., Garry, Rose, Clark and Aarons, JJ.

                             __________


     Cliff Gordon, Monticello, for appellant.

      Constantina Hart, Sullivan County Department of Social
Services, Monticello, for respondent.

     Bruce Perlmutter, Woodbridge, attorney for the children.

     Hannah Rose Prall, Bloomingburg, attorney for the children.

     Danielle Jose-Decker, Monticello, attorney for the child.

                             __________


Clark, J.

      Appeal from an order of the Family Court of Sullivan County
(McGuire, J.), entered March 2, 2015, which, among other things,
granted petitioner's application, in a proceeding pursuant to
Family Ct Act article 10, to adjudicate the subject children to
be neglected.
                              -2-                521042

      Following respondent's arrest on charges of rape in the
first degree and incest in the third degree, a report of the
Central Register of Child Abuse and Maltreatment made against
respondent and an investigation into that report, petitioner
commenced the instant Family Ct Act article 10 proceeding,
alleging that respondent neglected four of his children (born in
1996, 1998, 2002 and 2004) (hereinafter the children) and
derivatively neglected his grandson and granddaughter (born in
2009 and 2011, respectively) (hereinafter the grandchildren).
Following fact-finding and dispositional hearings, Family Court,
among other things, adjudicated the children to be neglected and
the grandchildren to be derivatively neglected and issued orders
of protection in favor of the children and grandchildren.
Respondent appeals, and we affirm.

      In a neglect proceeding, the petitioner bears the burden of
proving, by a preponderance of the evidence, that a child's
"physical, mental or emotional condition was harmed or is in
imminent danger of such harm as a result of the parent's failure
to exercise [the] minimum degree of care that a reasonably
prudent person would have used under the circumstances" (Matter
of Marcus JJ. [Robin JJ.], 135 AD3d 1002, 1004 [2016]; see Family
Ct Act §§ 1012 [f] [i]; 1046 [b] [i]; Matter of Dylynn V.
[Bradley W.], 136 AD3d 1160, 1161-1162 [2016]). While a child's
out-of-court statements of abuse or neglect are admissible in
Family Ct Act article 10 proceedings, such statements may support
a finding of abuse or neglect only if they are "'corroborated by
any evidence tending to support [their] reliability'" (Matter of
Katrina CC. [Andrew CC.], 118 AD3d 1064, 1065 [2014], quoting
Matter of Joshua QQ., 290 AD2d 842, 843 [2002]). "'A relatively
low degree of corroborative evidence is sufficient to meet this
threshold, and the reliability of the corroboration, as well as
issues of credibility, are matters entrusted to the sound
discretion of Family Court and will not be disturbed unless
clearly unsupported by the record'" (Matter of Kimberly Z. [Jason
Z.], 88 AD3d 1181, 1182 [2011], quoting Matter of Justin CC.
[Tina CC.], 77 AD3d 1056, 1057 [2010], lv denied 16 NY3d 702
[2011]).

      The evidence presented by petitioner at the fact-finding
hearing consisted of testimony from a child protective services
                              -3-                521042

caseworker and the children's mother. The caseworker testified
that she twice interviewed one of the children, Angel RR. She
stated that, during the first interview, Angel reported that
respondent would frequently hit, slap and smack him and that he
had witnessed respondent strike his mother and two of the other
children on numerous occasions. According to the caseworker,
Angel specifically recounted an instance when respondent punched
one of his sisters in the back and in the chest "for no reason."
Additionally, she testified that Angel asserted that he was
afraid of respondent and that he would regularly check on his
sisters in the morning to make sure that they were safe. During
the second interview, Angel stated that respondent would "often"
slap him in the face and that he observed respondent physically
assault his mother "with objects." The caseworker also testified
that Angel reported one occasion when respondent pushed him,
causing him to fall onto the garage floor and chip his teeth.
Several of Angel's out-of-court statements were reflected in a
written deposition, which was prepared by the caseworker and
signed by Angel. In that deposition, Angel stated that he
watched respondent burn the mother's arm with a lighter, that
respondent laughed after pushing him in the garage and that one
of his sisters had to wear a brace or a cast as a result of
respondent pushing her. Angel also stated that, since
respondent's incarceration, he had felt "happier" and that "[t]he
hitting [had] stopped."

      The mother testified that respondent physically and
verbally abused her on a daily basis in the presence of the
children. Specifically, she asserted that Angel had witnessed
respondent burn her with a lighter, that respondent had dragged
her around the house by her hair in the presence of three of the
children and that respondent had also hit her with a baseball
bat. The mother's testimony, which was expressly credited by
Family Court, established that respondent regularly perpetrated
acts of domestic violence against her in the presence of the
children and that the children were upset and frightened by those
acts. Such testimony was sufficient to support a finding that
respondent neglected the children (see Matter of Joshua V.
[Rahsaan J.], 137 AD3d 1153, 1153-1154 [2016]; Matter of Cheyenne
OO. [Cheyenne QQ.], 135 AD3d 1096, 1097 [2016]; Matter of Michael
WW., 20 AD3d 609, 611-612 [2005]). The mother's testimony also
                              -4-                  521042

sufficiently corroborated Angel's out-of-court statements that
respondent regularly struck, slapped and/or pushed him and his
siblings, which provided further support for the finding that
respondent neglected the children (see Matter of Jack P. [Joi
Q.], 80 AD3d 812, 813-814 [2011], lv denied 16 NY3d 710 [2011]).

      Although respondent offered evidence to refute the mother's
testimony and Angel's out-of-court statements and also argues on
appeal that the mother was not credible, we defer to Family
Court's assessments as to credibility and the reliability of the
corroborative evidence (see Matter of Miranda HH. [Thomas HH.],
80 AD3d 896, 899 [2011]). Accordingly, we conclude that a sound
and substantial basis exists in the record to support Family
Court's finding that respondent neglected the children. As
respondent's acts of domestic violence in the presence of the
children, as well as his acts of physical aggression towards the
children, "demonstrate[] such an impaired level of parental
judgment as to create a substantial risk of harm for any child in
his care," we also decline to disturb Family Court's
determination that respondent derivatively neglected the
grandchildren (Matter of Branden P. [Corey P.], 90 AD3d 1186,
1189 [2011]; see Matter of Dylan TT. [Kenneth UU.], 75 AD3d 783,
784 [2010]).

     Peters, P.J., Garry, Rose and Aarons, JJ., concur.



     ORDERED that the order is affirmed, without costs.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court